Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs. Memorandum: Upon the facts shown by the record before us it appears that failure to serve the notice required by section 50-e of the General Municipal Law was by reason of infancy. (See Matter of Auflero v. Town of Eastchester, 282 App. Div. 1048; Natoli v. Board of Educ. of City of Norwich, 277 App. Div. 915, affd. 303 N. Y. 646; Matter of Hogan v. City of Cohoes, 279 App. Div. 282, and Matter of Every v. County of Ulster, 280 App. Div. 155.) All concur. (Appeal from an order denying claimant’s motion for permission to file a notice of claim after expiration of ninety days from time when claim arose.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.